Citation Nr: 1711340	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disorder, to include schizophrenia, to include as secondary to service-connected hypothyroidism, status post Graves' disease.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board videoconference hearing in June 2014, a transcript of the hearing is associated with his claims folder. 

The Board denied the Veteran's claim in an August 2014 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand (JMR) in March 2015.  The Board remanded the Veteran's claim most recently in June 2016 for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board granted the Veteran's claims of entitlement to service connection for a thyroid disorder and hypertension in a June 2016 decision.  In a July 2016 rating decision the RO effectuated that decision and granted service connection for hypertension and hypothyroidism, status post Graves' disease, and rated both 10 percent disabling effective September 8, 2009.  The RO also granted service connection for exophthalmos as secondary to the Veteran's service-connected hypothyroidism, status post Graves' disease, which it rated as noncompensable.  

In response the Veteran's attorney submitted an August 2016 notice of disagreement with the rating and effective date for his service-connected hypothyroidism, the effective date of his service-connected hypertension, and the effective date of his service-connected exophthalmos and sought individual unemployability.  

Thereafter, the RO issued a January 2017 rating decision denying entitlement to an increased initial evaluation for hypertension, hypothyroidism, and exophthalmos, as well as denying entitlement to individual unemployability.  The RO sent the Veteran a January 2017 notification letter detailing the decisions in the January 2017 rating decision.  The letter included a VA Form 4107 which explained in order to appeal the rating decision the Veteran had to submit a notice of disagreement at which time a statement of the case for the stated issues would be issued.  The Veteran's attorney submitted a January 2017 letter and VA Form 9 indicating that the January 2017 letter sent by the RO was a statement of the case (SOC) and thus with his submission of the VA Form 9, the issues in the January 2017 rating decision were now certified to the Board.  

Even assuming the January 2017 RO letter could be considered an SOC, the Board finds that the aforementioned claims are not before the Board because the January 2017 letter from the Veteran's representative is not a Substantive Appeal.  The issuance of an SOC is not categorically a prerequisite to the submission of a valid Substantive Appeal.  Gibson v. Peake, 22 Vet. App. 11 (2007).  

Here, the Board has considered the content of the January 2017 correspondence to see if it could constitute a Substantive Appeal, but finds it does not.  The letter includes arguments as to certain aspects of the appellate process, but it does not include specific arguments made regarding factual errors that the RO made when it denied the claims, as required by 38 U.S.C.A. § 7105 (d)(3) (West 2014).  A Substantive Appeal should set out specific allegations of error of fact or law, such allegations related to specific items in the statement of the case.  The benefits sought on appeal must be clearly identified.  Id.  The purpose of the Substantive Appeal specificity requirement is to give the Board some guidance as to what error the claimant perceived occurred in his case.  Ortiz v. Shinseki, 23 Vet.App. 353 (2010) (reviewing de novo whether a document constitutes a Substantive Appeal), rev'd on other grounds sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed.Cir.2011).  Thus, the Board does not find the January 2017 correspondence is a Substantive Appeal and the issue currently before the Board is as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in June 2016 in order to obtain a VA examination and opinion.  In response to the June 2016 Board remand a September 2016 VA examination was obtained.  The examiner noted the Veteran's VA treatment records suggested "possible mental health diagnoses" but that she was unable to provide a diagnosis at that time.  The examiner indicated while the Veteran had been diagnosed with schizophrenia he is not currently taking medication "so if he had schizophrenia, he would likely have active psychotic symptoms" at the time of the examination.  The examiner indicated the Veteran refused to answer certain questions "fearing it would cause his claim to not be service connected.  For example, he was hesitant to answer questions regarding substance use." The examiner concluded that it was not possible to render diagnoses without resorting to speculation due to concern that the Veteran was exaggerating his symptoms and the inconsistent diagnoses throughout the Veteran's medical treatment records.  The examiner also noted the Veteran's refusal to answer certain questions regarding substance abuse and his family history made it difficult to "accurately ascertain other possible etiologies for possible mental health symptoms such as substance abuse or family history."  The examiner found that the psychological testing results from the examination caused concerns regarding the Veteran's credibility.  The examiner concluded it would require speculation to determine whether the Veteran's mental health condition reported in 2006 he was related to a thyroid condition which was diagnosed in 1975.  

The Board finds the September 2016 VA opinion to be inadequate.  The examiner seemingly based her opinion on the fact that the Veteran was not credible, however, the examiner did not provide an explanation as to how the "psychological testing results" indicated the Veteran was not credible.  The examiner indicated that the Veteran was hesitant to answer questions regarding his substance use, however, the body of the examination noted the Veteran reported he drank approximately three drinks "maybe two" days a week, and used marijuana over thirty years ago.  These answers are consistent with the Veteran's reported use of substances throughout his VA treatment records, indicating the Veteran provided consistent statements regarding his substance abuse.  Moreover, the examiner indicated the Veteran's refusal to completely answer questions was due to his fear that it would cause his claim to be denied, however, the examiner did not consider the Veteran's behavior in light of his VA treatment records consistently noting the Veteran was paranoid.  Additionally, as to her opinion regarding a nexus between the Veteran's thyroid disorder and any mental health diagnoses the examiner indicated the Veteran did not report mental health symptoms until 2006.  However, the Veteran's VA treatment records contain multiple instances of treatment for a psychiatric disorder including a February 1975 note indicating the Veteran was admitted to the hospital with a paranoid personality and that he appeared hostile but no psychotic.  The Veteran was diagnosed with "Personality Disorder, Type Unspecified (narcissistic personality disorder)."    

Moreover, it appears the Veteran continues to receive treatment at a VA medical center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the above, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:

(a)  Identify any and all psychiatric disorders which have been manifest since September 2009.

The examiner should consider and discuss as necessary the following:

(i)  A February 2006 private psychological evaluation noting an Axis I diagnosis of schizophrenia, paranoid type and an Axis II diagnosis of provisionally mentally defective;

(ii)  A March 2006 VA treatment record noting diagnoses of psychosis not otherwise specified (NOS), rule out schizoaffective disorder, rule out schizophrenia, depression NOS, rule out depression with psychotic features, rule out alcohol abuse, and rule out substance induced mood disorder;

(iii)  A May 2006 VA treatment record noting diagnoses of chronic paranoid schizophrenia and rule out depression with psychotic features; 

(iv)  A June 2014 VA treatment record noting diagnoses of unspecified insomnia, history of paranoid schizophrenia, history of psychoses NOS, command auditory hallucinations and paranoia; and

(v)  An April 2015 VA treatment record noting a diagnosis of paranoid schizophrenia. 
 
(b)  For any psychiatric disorders diagnosed since September 2009, are they separately diagnosed disorders or symptoms of the Veteran's service-connected hypothyroidism status post Graves' disease?

The examiner should consider and discuss as necessary the following: 

(i)  A November 1975 VA examination noting a diagnosis of nervousness associated with thyrotoxicosis and indicating "[w]hether or not this is all associated with his endocrine disease is not determinable, but this nervousness is a characteristic of the disease process.";

(ii)  A February 2006 private psychological evaluation noting an Axis I diagnosis of schizophrenia, paranoid type and an Axis II diagnosis of provisionally mentally defective;

(iii)  A March 2006 VA treatment record noting diagnoses of psychosis NOS, rule out schizoaffective disorder, rule out schizophrenia, depression NOS, rule out depression with psychotic features, rule out alcohol abuse, and rule out substance induced mood disorder;

(iv)  A May 2006 VA treatment record noting diagnoses of chronic paranoid schizophrenia, and rule out depression with psychotic features; 

(v)  A June 2014 VA treatment record noting diagnoses of unspecified insomnia, history of paranoid schizophrenia, history of psychoses NOS, command auditory hallucinations and paranoia; and

(vi)  An April 2015 VA treatment record noting a diagnosis of paranoid schizophrenia. 
 
If a separately diagnosed psychiatric disorder is identified, answer the following questions: 

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's active service?

The examiner should consider and discuss as necessary the following:

(i)  A February 1975 VA treatment record noting diagnoses of narcissistic personality disorder and personality disorder, type unspecified; 

(ii)  A February 1979 VAMC hospital admission note indicating a diagnosis of paranoid personality and noting the Veteran had long standing personality problems; and

(iii)  The Veteran's December 2010 statement indicating he had schizophrenia during his basic training which is why his basic training was extended beyond the normal time.    

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed acquired psychiatric disorders were caused by the Veteran's service-connected hypothyroidism status post Graves' disease?  

The examiner should consider and discuss as necessary the following: 

(i)  A November 1975 VA examination noting a diagnosis of nervousness associated with thyrotoxicosis and indicating "[w]hether or not this is all associated with his endocrine disease is not determinable, but this nervousness is a characteristic of the disease process.";

(ii)  A February 1979 VAMC hospital admission note indicating a diagnosis of paranoid personality and noting the Veteran had long standing personality problems; 

(e)  If the answer to (d) is no, is it at least as likely as not that any currently diagnosed psychiatric disorders were aggravated by the Veteran's service-connected hypothyroidism status post Graves' disease?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




